Exhibit 10.1

 



SECOND AMENDMENT TO BIOSCRIP, INC.

2008 EQUITY INCENTIVE PLAN

(AS AMENDED ON JUNE 1, 2016)

 

This SECOND AMENDMENT TO THE BIOSCRIP, INC. 2008 EQUITY INCENTIVE PLAN (AS
AMENDED ON JUNE 1, 2016) (the “Amendment”), is made on the date last below
written by BIOSCRIP, INC., a corporation organized and existing under the laws
of the State of Delaware (the “Company”).

 

WHEREAS, the Company adopted the BioScrip, Inc. 2008 Equity Incentive Plan
effective April 28, 2008, and as last amended on June 1, 2016 (the “Plan”); and

 

WHEREAS, Section 17 of the Plan provides that the Company may amend the Plan
from time to time;

 

WHEREAS, the Company wishes to amend the Plan to increase to 14,605,000 the
number of shares of the common stock of the Company (“Stock”) which are
authorized for issuance under the Plan; and

 

WHEREAS, the Company wishes to amend the Plan to increase the overall cap to
3,000,000 per calendar year with respect to the maximum number of shares of
Stock which may be granted in a calendar year under the Plan in connection with
any of the following grants: (i) stock options to purchase Stock, (ii) stock
appreciation rights, and (iii) restricted stock units and restricted stock
awards, collectively, to any employee identified as a key employee by the
Company.

 

NOW, THEREFORE, the Plan is amended as follows:

 

1.Paragraph (a) of Section 3.1 of the Plan is deleted in its entirety, and the
following is substituted in its place as amended and restated Paragraph (a) of
Section 3.1 of the Plan, as follows:

 

“3.1 Number of Shares (a) Subject to adjustment as provided in Section 15, a
total of 14,605,000 shares of Stock shall be authorized for issuance under the
Plan (which number shall include the 9,355,000 shares of Stock previously
authorized for issuance under the Plan), all of which may be subject to ISOs,
less one (1) share of Stock for every one (1) share of Stock that was subject to
an Option or Stock Appreciation Right granted after December 31, 2007 under the
Prior Plan and one and 53/100 (1.53) shares of Stock for every one (1) share of
Stock that was subject to an Award other than an Option or Stock Appreciation
Right granted after December 31, 2007 under the Prior Plan. In no event may more
than 1,500,000 shares of Stock in the aggregate be subject to Awards granted to
Directors. Any shares of Stock that are subject to Awards of Options or Stock
Appreciation Rights shall be counted against this limit as one (1) share of
Stock for every one (1) share of Stock issued. Any shares of Stock that are
subject to Awards other than Options or Stock Appreciation Rights shall be
counted against this limit as one and 53/100 (1.53) shares of Stock for every
one (1) share of Stock issued.”

 



 

 

 

2.Section 6 of the Plan is deleted in its entirety, and the following is
substituted in its place as amended and restated Section 6 of the Plan, as
follows:

 

“SECTION 6.

ELIGIBILITY AND ANNUAL GRANT CAPS

 

Only Key Employees who are employed by the Company or a Subsidiary or Parent
shall be eligible for the grant of ISOs under the Plan. No Key Employee in any
calendar year shall separately, or in the aggregate, be granted more than
3,000,000 shares of Stock (subject to adjustment under § 15) with respect to the
following: (i) Options to purchase shares of Stock; (ii) Stock Appreciation
Rights (based on the appreciation with respect to shares of Stock); and (iii)
Stock Grants and Restricted Stock Units that are intended to comply with the
requirements of Section 162(m) of the Code.”

 

3.            Except as provided in this Amendment, no other changes or
amendments shall be made to the Plan as previously stated (including all prior
amendments) and the remainder thereof shall remain in full force and effect.

 

IN WITNESS WHEREOF, the Company has executed this Second Amendment on this 30th
day of November, 2016.

 

 



COMPANY:   BIOSCRIP, INC.                                     By: /s/ Kathryn
Stalmack       Kathryn Stalmack       SVP, General Counsel



 

2

